Case 2:17-cv-07639-SJO-KS Document 647 Filed 01/15/20 Page 1 of 2 Page ID #:29058




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 GARTH T. VINCENT (State Bar No. 146574)
      garth.vincent@mto.com
    4 BLANCA F. YOUNG (State Bar No. 217533)
      blanca.young@mto.com
    5 PETER E. GRATZINGER (State Bar No. 228764)
      peter.gratzinger@mto.com
    6 ADAM R. LAWTON (State Bar No. 252546)
      adam.lawton@mto.com
    7 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, 50th Floor
    8 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    9 Facsimile:   (213) 687-3702
   10 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
   11 GRANT T. RICE (admitted pro hac vice)
      rice@fr.com
   12 FISH & RICHARDSON P.C.
      12390 El Camino Real
   13 San Diego, CA 92130
      Telephone: (858) 678-5070
   14 Facsimile:  (858) 678-5099
   15 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   16
   17                        UNITED STATES DISTRICT COURT
   18          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   19
   20 JUNO THERAPEUTICS, INC.,                  Case No. 2:17-cv-7639-SJO-KS
      MEMORIAL SLOAN KETTERING
   21 CANCER CENTER, AND SLOAN                  DEFENDANT KITE PHARMA,
      KETTERING INSTITUTE FOR                   INC.’S SECOND APPLICATION
   22 CANCER RESEARCH,                          FOR LEAVE TO FILE UNDER
                                                SEAL DOCUMENTS RE KITE’S
   23              Plaintiffs,                  EMERGENCY OBJECTIONS TO
                                                PLAINTIFFS’ END RUN AROUND
   24        vs.                                THE COURT’S DAMAGES-
                                                RELATED DAUBERT ORDER,
   25 KITE PHARMA, INC.,                        INCLUDING EXHIBITS AND
                                                TESTIMONY OF EDWARD
   26              Defendant.                   DULAC
   27
        AND RELATED COUNTERCLAIMS
   28

                         SECOND APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:17-cv-07639-SJO-KS Document 647 Filed 01/15/20 Page 2 of 2 Page ID #:29059




    1        Pursuant to L.R. 79-5.2.2, section 31(e) of the Court’s civil standing order,
    2 and the Court’s Order at Dkt. 629, Defendant Kite Pharma, Inc. (“Kite”) requests
    3 leave to conditionally file under seal the following documents:
    4        •      Kite Pharma Inc.’s Emergency Objections to Plaintiffs’ End Run
    5               Around the court’s Damages-Related Daubert Order, Including
    6               Exhibits and Testimony of Edward Dulac; and
    7        •      Exhibit 1.
    8        The above-mentioned documents have been—or quote or discuss documents
    9 that have been—designated by Plaintiffs as “CONFIDENTIAL” or “ATTORNEYS’
   10 EYES ONLY.”
   11        On January 2, 2020, the Court denied without prejudice (Dkt. 629) Kite’s
   12 prior application for leave to file these documents under seal (Dkt. 491). Plaintiffs
   13 subsequently requested that Kite file a second application for leave to file the above-
   14 mentioned documents under seal, and indicated that they will file a declaration in
   15 support thereof.
   16
   17 DATED: January 15, 2020               MUNGER, TOLLES & OLSON LLP
   18
   19
                                            By:        /s/ Vincent Ling
   20
                                                Vincent Ling
   21                                       Attorney for Defendant-Counterclaimant
   22                                       KITE PHARMA, INC.

   23
   24
   25
   26
   27
   28

                                                  -1-
                          SECOND APPLICATION FOR LEAVE TO FILE UNDER SEAL
